

Exhibit 10.1
AMENDMENT NO. 2
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of February 10, 2014, by and among RADISYS
CORPORATION, an Oregon corporation (“Borrower”), and SILICON VALLEY BANK
(“Bank”). Capitalized terms used herein without definition shall have the same
meanings given them in the Loan Agreement (as defined below).
BACKGROUND
A.
Borrower and Bank have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of July 29, 2013 (as may be amended,
restated, or otherwise modified, the “Loan Agreement”), pursuant to which the
Bank has extended and will make available to Borrower certain advances of money.

B.
Borrower desires that Bank amend the Loan Agreement, in each case upon the terms
and conditions more fully set forth herein.

C.
Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to provide the
amendment contained herein.

AGREEMENT
NOW, THEREFORE, in light of the foregoing background and intending to be legally
bound, the parties hereto agree as follows:
1.
AMENDMENTS TO THE LOAN AGREEMENT.

1.1
SECTION 6.7 (FINANCIAL COVENANTS). Subsections (a) (Minimum EBITDA) of Section
6.7 of the Loan Agreement is hereby amended and restated in their entirety and
replaced with the following:

“(a)    Minimum EBITDA. For the two quarters completed at each quarter ending
indicated below, EBITDA greater than the amount set forth below opposite such
period:
Two Quarters Ending
Minimum EBITDA
September 30, 2013
$2,000,000
December 31, 2013
-$4,000,000
March 31, 2014
$2,000,000
June 30, 2014
$6,000,000
September 30, 2014
$6,000,000
December 31, 2014
$6,000,000
March 31, 2015 and thereafter
$9,000,000



1.2
EXHIBIT F (FORM OF COMPLIANCE CERTIFICATE). Exhibit F of the Loan Agreement is
amended and restated in its entirety and replaced with Exhibit F attached
hereto. Exhibit A and Exhibit F are the only attachments to this Amendment.









--------------------------------------------------------------------------------



2.
BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a)
immediately upon giving effect to this Amendment, (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;

(b)
Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c)
the certificate of incorporation, bylaws and other organizational documents of
Borrower delivered to Bank on the Effective Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

(d)
the execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

(e)
this Amendment has been duly executed and delivered by the Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights;
and

(f)
as of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations. Borrower acknowledges that Bank has acted in good
faith and has conducted in a commercially reasonable manner its relationships
with such Borrower in connection with this Amendment and in connection with the
Loan Documents.

Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.
3.
LIMITATION. The amendments set forth in Section 1 shall be limited precisely as
written and shall not be deemed (a) to be a forbearance, waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with the Loan
Agreement or any instrument or agreement referred to therein; (b) to be a
consent to any future consent or modification, forbearance or waiver to any
instrument or agreement the execution and delivery of which is consented to
hereby, or to any waiver of any of the provisions thereof; or (c) to limit or
impair Bank’s right to demand strict performance of all terms and covenants as
of any date.

4.
EFFECTIVENESS. This Amendment shall become effective, retroactive to December
31, 2013, upon the satisfaction of all the following conditions precedent:

4.1
Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank;

4.2
Reaffirmation of Guaranty. Radisys International LLC shall have duly executed
and delivered a Reaffirmation of Guaranty substantially in the form of Exhibit A
attached hereto;











--------------------------------------------------------------------------------



4.3
Payment of Bank Expenses. Borrower shall have paid all Bank Expenses (including
all reasonable attorneys’ fees and reasonable expenses) incurred through the
date of this Amendment.

5.
COUNTERPARTS. This Amendment may be signed in any number of counterparts, and by
different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

6.
INTEGRATION. This Amendment and any documents executed in connection herewith or
pursuant hereto contain the entire agreement between the parties with respect to
the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect. This Amendment is a Loan Document.

7.
GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA. Borrower
and Bank each submit to the exclusive jurisdiction of the State and Federal
courts in Santa Clara County, California.

[signature page follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.


 
BORROWER:
 
 
 
 
 
RADISYS CORPORATION
 
 
 
 
By:
/s/ Allen Muhich
 
Printed Name:
Allen Muhich
 
Title:
Chief Financial Officer













--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.
 
BANK:
 
 
 
 
 
SILICON VALLEY BANK
 
 
 
 
By:
/s/ Alina Zinchik
 
Printed Name:
Alina Zinchik
 
Title:
Vice President









